DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-4 are drawn to system claims. In general, the system claims include recitations of method steps without positively reciting whether or not a component of the claimed systems is configured to perform the steps. For example, claim 1 recites “A brain mapping system that includes:… c. The network fragmentation of control subjects is used as a reference for further comparisons to determine if the network fragmentation map of a given subject displays network dysfunctions;”. It is entirely unclear whether or not the system of claim 1 is configured to perform step c. recited in the claim. The same indefiniteness applies to steps a, b, c, and f of claim 2, step d of claim 3, and steps a and b of claim 4. In general, it is unclear how certain limitations throughout the claims provide a further structural limitation to the claimed invention. In claim 2, how is the brain mapping system able to identify a broad range of brain dysfunctions at an early stage? Is some component of the system configured to perform this step? And if so, how? How is the therapy described in step f of claim 2 related to the system? Does the system provide the therapy? . For example, in claim 1, how does step c provide a further structural limitation to the claim? In claim 2, how do steps a, b, c, and f provide a further structural limitation to the claimed invention? In claim 3, how do steps a, b, c, and d provide a further structural limitation to the claimed invention? Each step appears to recite an intended use of a map (either a brain map or a network fragmentation map, neither map positively recited as being generated by the system). In claim 4, how are the recited limitations further limitations to the claimed system? The claim merely recites an intended use of network fragmentation maps (as noted above, no claim positively recites that the system generates a fragmentation map) and a limitation regarding neurofeedback stimulation that is not tied to the system in any way. As a whole, the claims are narrative in nature and include numerous indefiniteness issues with regard to what structural elements the claimed system possesses, and what functions those elements are configured to perform. The Examiner suggests amending each claim to positively recite structural elements of the brain mapping system and to positively and clearly indicate what steps the recited structural elements are configured to perform.
Claim 1 recites that the computing system determines the location of brain regions that have to be therapeutically targeted by mapping a complexity measure “, e.g. network fragmentation”. “e.g”, or “example given”/"for example", renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Claim 1, step b recites the phrase “each patient”. As there is no previous mention of any patient, the phrase lacks proper antecedent basis. Claim 1, step c recites the phrase “The network fragmentation of control subjects”. This phrase lacks proper antecedent basis within the claim. Step c also recites the phrase “further comparisons”. As no previous comparisons are mentioned in the claim, the phrase “further comparisons” lacks proper antecedent basis. Step c recites the phrase “the network fragmentation map”. This phrase also lacks proper antecedent basis as there is no previous positive recitation of a network fragmentation map.
The preamble of claims 2 and 3 each recite “wherein said it”. It is unclear what is meant by this phrase. The Examiner is interpreting the phrase as “wherein said system”. Further regarding the preamble of claim 2, it is unclear if the “a computing device with display” is the same as or different than the “a computing system (device)” of claim 1. For this examination, the “a computing device with display” of claim 2 is being interpreted as the computing device of claim 1, wherein the computing device of claim 1 comprises a display. Claim 2, step a recites the phrase “the innate resting-state network fragmentation”. This phrase lacks proper antecedent basis. Step a also recites the phrase “with subject’s network fragmentation map”. This phrase lacks proper antecedent basis. Furthermore, the recitation of “by comparing the innate resting-state network fragmentation with subject’s network fragmentation map” is unclear in its wording. It is unclear what is being compared to what. Regarding step b of claim 2, it is unclear from where the “network fragmentation maps” are obtained/generated, and what is meant by “the occurrence of side effects can be predicted and avoided in time”. What does it mean to be predicted or avoided “in time”? Clarification is requested. Step c of claim 2 recites the phrase “network fragmentation maps the patients”. Both phrases “network fragmentation maps” and “the patients” lack proper antecedent basis, as does the phrase as a whole. It is also noted that step c does not make sense grammatically. It is unclear what Applicant intends to recite with this step, specifically because of the “if serotonin reuptake inhibitor therapy is continued and can be identified” language. Does the Applicant intend for the step to recite “Based on network fragmentation maps, the patients that have high risk to develop motor dysfunctions if serotonin reuptake inhibitor therapy is continued can be identified”? The phrase “in case of very different brain dysfunctions” in step d renders the claim indefinite. The parenthetical following the phrase does not entirely clarify what is meant by “very different” brain dysfunctions. The Examiner suggests removing the term “very” from the limitation, and instead of the parenthetical, adding the term “including” to the claim (i.e. in case of different brain dysfunctions, including epilepsy, major depression, stroke, traumatic brain injury…). Step f of claim 2 recites the phrase “The therapy that targets and removes brain injuries”. This phrase lacks proper antecedent basis.
Regarding claim 3, the preamble of the claim appears to merely recite an intended use of the system, without setting forth how the system is configured to monitor the progress of therapy, determine deep brain structures that are injured, or evaluate the clinical value of drug products. Step a of claim 3 recites the phrase “The brain maps”. This phrase lacks proper antecedent basis. Step a also uses the same indefinite “e.g.” language as claim 1, thus rendering the claim indefinite. Steps b and c of claim 3 recite the phrase “Network fragmentation maps”, but it is unclear from where and/or how the network fragmentation maps are obtained.
Claim 4 recites the phrase “the network fragmentation maps”. This phrase lacks proper antecedent basis. The phrase “Network fragmentation maps” in step a also lacks proper antecedent basis. It is also unclear if the network fragmentation maps of step a are the same maps or different maps than the network fragmentation maps recited earlier in the claim. Step a of claim 4 also recites the phrase “the therapy”. This phrase lacks proper antecedent basis. Step b of claim 4 recites the phrases “The neurofeedback stimulation”, “the therapy”, and “the change in the brain regions”. These phrases lack proper antecedent basis.
Claims 1 -3 each end in a semicolon and not a period. This renders each claim indefinite in that it is unclear if each claim is meant to include additional recitations or not. Each claim must end in a period in order to definitively recite the limitations of the claim.
The numerous indefiniteness issues within the claims have rendered a proper prior art search of the claims unable to be performed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Wu et al.’ 457 (US Pub No. 2016/0120457), Chen’241 (US Pub No. 2017/0224241), and Stubbeman’620 (US Pub No. 2016/0008620) disclose analyzing EEG signals and providing a brain map based on a complexity measure determined from the analyzed EEG signals. Lewis et al. (Rapid fragmentation…) discusses network fragmentation during anaesthesia-induced unconsciousness. Song et al. (Biomarkers for Alzheimer’s…) teaches using EEG-based functional network analysis to determine biomarkers for Alzheimer’s disease. Senhadji et al. (Wavelet Analysis of EEG…) teaches three dimensional brain mapping based on EEG signal analysis. Aur et al. (Dynamic Cross-Entropy) teaches mapping complexity measures (dynamic cross-entropy values) obtained via EEG signal analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791